Opinion filed September 17, 2009




                                               In The


   Eleventh Court of Appeals
                                           ____________

                                      No. 11-09-00207-CV
                                          __________

                  STEPHEN AND VERONICA BRADY, Appellants

                                                  V.

                                CAROLYN BRADY, Appellee


                        On Appeal from the County Court at Law No. 1

                                     McLennan County, Texas

                               Trial Court Cause No. 20090535CV1


                             MEMORANDUM OPINION
       The clerk’s record was filed in this court on July 21, 2009. It does not contain a final,
appealable order. In response to our inquiry, the clerk of the trial court advised this court in writing
that a “writ of possession” was signed on June 16, 2009, that there were no copies of contests
concerning appellants’ affidavit of inability to pay costs on appeal, that there had been no ruling on
the motion to withdraw the writ of possession, and that there had been no subsequent documents
filed relating to the attempted appeal.
       On August 7, 2009, the clerk of this court wrote the parties advising them that a final,
appealable order did not appear to have been entered and directing appellants to respond in writing
on or before August 24, 2009, showing grounds for continuing the appeal. There has been no
response to our letter of August 7.
       Therefore, the appeal is dismissed for want of jurisdiction.


                                                            PER CURIAM


September 17, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                2